DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021, has been entered.
 Priority
As noted in the prior Office action, the present application is not entitled to the benefit of foreign priority because the disclosure of the foreign application (LU 93337) fails to provide adequate written description support in the manner required by 35 USC 112(a) for claims 1-5 and 7-10, because the foreign application is silent with respect to the following claimed subject matter: first and second phosphorescent materials capable of absorbing radiation at respective first and second exposure wavelengths and emitting light at respective first and second emission wavelengths (claim 1); at least two phosphorescent materials and a light source configured to expose, irradiate, or illuminate at a first wavelength to generate and render invisible a first set of markings and at a second wavelength to generate a second set of markings (claim 7); and the method steps of exposing, irradiating or illuminating at a first claim 9).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 7, there is insufficient written description in the disclosure for the claimed system including at least two phosphorescent materials (line 2) together with the functional limitations of the light source described in lines 3-15, including in pertinent part: “configured to project and/or illuminate … at the first exposure wavelength … to render the first set of markings invisible” (lines 8-10) and “configured to expose, irradiate, or illuminate, at a second exposure wavelength, … such that the second set of markings are visible on the surface at a second emission wavelength” (lines 10-15). 
The Specification describes a light source (14; pg. 8, line 17-pg. 9, line 7) for irradiating light (20) at a first wavelength onto a playing surface (30) that contains a single phosphorescent material (pg. 8, lines 13-24). The function of rendering the first set of markings invisible is described only with respect to this embodiment having a single phosphorescent material, which a second phosphorescent material or the second set of markings being generated by exposure at a second exposure wavelength and visible at a second emission wavelength, nor are these features shown anywhere in the Figures. Although the Summary section of the Specification mentions a second phosphorescent material and describes the claimed functions in generic functional terms (pg. 5, lines 3-14; pg. 7, lines 9-24; pg. 6, lines 6-21), these generic functional statements do not explain in sufficient detail how the claimed functions (i.e., using the first exposure wavelength to render the first set of markings invisible and using a second exposure wavelength to render the second set of markings visible at the second emission wavelength) would be performed together in combination. It would appear that the ability of the light source to perform the recited functions and produce the claimed results would depend on a particular distribution and/or composition of the at least two phosphorescent materials of the playing surface, but the Specification and Drawings are entirely silent in this regard. 
Similarly, regarding claim 9, there is insufficient written description in the disclosure for the method steps of “projecting and/or illuminating an electromagnetic radiation at the first exposure wavelength on an area of the surface encompassing the first set of markings to render the first set of markings invisible; and exposing, irradiating or illuminating, at a second exposure wavelength, areas of the surface that correspond to a second set of markings to activate the areas of the surface corresponding to the second set of markings such that the second set of markings are visible on the surface at a second emission wavelength” (lines 8-16), considered in 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitations “the radiation at the first exposure wavelength being provided according to a first pattern that corresponds to a first set of markings” in lines 2-3 and “the radiation at the second exposure wavelength being provided according to a second pattern that corresponds to a second set of markings” in lines 7-8 render the claim indefinite, because claim 1 is directed to a playing surface (see preamble) and does not include any mechanism for providing the radiation (e.g., a projector or light source). For that reason, it is unclear in what sense or to what extent the claimed playing surface would be limited by the description of how the radiation is provided (“according to a first pattern that corresponds to a first set of markings” and “according to a second pattern that corresponds to a second set of markings”), since the manner of providing the radiation would not appear to further limit the playing surface itself. For the purpose of examination, these limitations with respect to the radiation will be interpreted as describing an intended use of the claimed playing surface.
claim 7, in view of the insufficiency of the written description as discussed above, it is unclear what structure would be encompassed by the functional limitations attributed to the light source in lines 3-15, including in pertinent part the light source being “configured to project and/or illuminate … at the first exposure wavelength … to render the first set of markings invisible” (lines 8-10) and “configured to expose, irradiate, or illuminate, at a second exposure wavelength, … such that the second set of markings are visible on the surface at a second emission wavelength” (lines 10-15). As discussed above in the rejection under 35 USC 112(a), it would appear that the ability of the light source to perform the recited functions and produce the claimed results would depend on a particular distribution and/or composition of the at least two phosphorescent materials of the playing surface, but both the specification and the claims are silent in this regard, such that it is unclear what structure would be encompassed by the functional claim limitations. See MPEP 2173.03 (Correspondence Between Specification and Claims) and MPEP 2173.05(g) (Functional Limitations).
Similarly, regarding claim 9, in view of the insufficiency of the written description as discussed above, it is unclear how the step of “projecting and/or illuminating an electromagnetic radiation at a first exposure wavelength on an area of the surface encompassing the first set of markings to render the first set of markings invisible” (lines 8-11) would be compatible with the steps of “providing a playing surface comprising at least two phosphorescent materials” (line 2) and “exposing, irradiating or illuminating, at a second exposure wavelength, areas of the surface that correspond to a second set of markings to activate the areas of the surface corresponding to the second set of markings such that the second set of markings are visible on the surface at a second emission wavelength” (lines 12-
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Gaag (US Patent Pub. 2009/0252899, hereinafter Van Der Gaag).
Regarding claim 1, Van Der Gaag discloses a playing surface (sports field 10, Fig. 3; para. 0020) comprising: a first phosphorescent material (first group of synthetic fibers 2’ having a first additive as described at para. 0020, lines 7-16, the additive being a phosphorescent pigment as described at para. 0012 and 0025) capable of absorbing radiation at a first exposure wavelength (para. 0019; “under influence of light having a specific wavelength”) and of emitting light at a first emission wavelength following irradiation (para. 0025, describing “afterglowing effect” of 
As discussed above in the rejection under 35 USC 112(b), the limitations “the radiation at the first exposure wavelength being provided according to a first pattern that corresponds to a first set of markings” and “the radiation at the second exposure wavelength being provided according to a second pattern that corresponds to a second set of markings” are interpreted as describing an intended use of the claimed playing surface. With respect to statements of intended use, the Examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). As discussed above, the description of how the radiation is provided does not appear further limit the playing surface itself. Van Der Gaag teaches the playing surface as claimed, and the playing surface of Van Der Gaag is inherently capable of being irradiated at the first exposure wavelength according to a first pattern that corresponds to the first set of markings. Therefore, the playing surface taught by Van Der Gaag reads on the playing surface as claimed.
Regarding claim 2, Van Der Gaag further discloses the first and second phosphorescent materials (of fibers 2’ and 2’’) are capable of absorbing radiation at predetermined wavelengths 
Regarding claim 3, Van Der Gaag further discloses the first and second phosphorescent materials (of fibers 2’ and 2’’) are provided within a material of the playing surface (fibers 2’ and 2’’; para. 0011, lines 3-4, “the additives are at least partially incorporated in the synthetic fibre”).
Regarding claim 4, Van Der Gaag further discloses the first and second markings correspond to markings (line patterns 11 and 12, Fig. 3) for use in an activity, game, or sport (para. 0020, for example, soccer and field hockey).
Regarding claim 5, Van Der Gaag further teaches that “several line patterns may be provided (in dependence on the various sports that can be practiced on the field), which line patterns are each provided in the sports field by using one specific additive for each respective type of sport” (para. 0019). Therefore, Van Der Gaag is also understood to teach at least one additional phosphorescent material (i.e., in addition to the two line patterns 11-2’ and 12-2” illustrated in Fig. 3). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harder (WO 99/11328 A2, hereinafter Harder) in view of Van Der Gaag.
Regarding claim 7, Harder discloses a system (Fig. 1) for generating markings on a playing surface (floor 10), comprising: a playing surface (floor 10 of sports hall; see English machine translation, lines 83-84) comprising at least two color-changing materials (lines 85-94, “one or more optically active or photochromic substances” which may be uniformly distributed In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Harder teaches the light source (2) is configured to project electromagnetic radiation at the first exposure wavelength, as discussed above. Applicant has disclosed that the function of rendering the first set of markings “invisible” is performed by activating the entire court surface such that the court surface “fades into a single colour” (Specification, pg. 10). The light source (2) of Harder is inherently capable of performing the same function in the same way, since Harder teaches that the color-changing materials are uniformly distributed throughout a carrier substance (11) that covers the playing surface (10, Fig. 1; lines 93-94) and that the light source (2) is configured to illuminate the entire playing surface (lines 197-201). Therefore, the light source (2) of Harder is inherently capable of projecting the radiation at the first exposure wavelength on the entire 
The system of Harder differs from the claimed system only in that Harder teaches the color-changing materials are optically active or photochromic rather than phosphorescent as claimed. However, Van Der Gaag teaches that phosphorescent materials (para. 0004-0008; para. 0012, line 3, “phosphorescent”) are known to be suitable color-changing materials for reversibly marking lines of different colors on athletic surfaces in response to different exposure wavelengths (para. 0019-0021), with the added benefit of increased visibility in low light settings (para. 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harder by selecting phosphorescent materials as taught by Van Der Gaag in place of optically active or 
Regarding claim 8, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 7. Harder further teaches the first set of markings (32, Fig. 3) are in a pattern corresponding to characteristics of a first activity, game or sport (e.g., handball; lines 187-188).
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harder in view of Van Der Gaag, in further view of Schultheiss (US Patent No. 2,516,727, hereinafter Schultheiss).
Regarding claim 9, Harder teaches a method for generating markings on a playing surface (Fig. 1) comprising: providing a playing surface (floor 10 of sports hall; see English machine translation, lines 83-84) comprising at least two color-changing materials (lines 85-94, “one or more optically active or photochromic substances” which may be uniformly distributed on floor 10 in carrier substance 11); exposing, at a first exposure wavelength (line 114, at first of several frequencies for temporary activation of the photochromic substances), areas of the surface that correspond to a first set of markings (e.g., using diaphragm 53 of Fig. 5 having field marking pattern 61 of Fig. 6; lines 211-221) to activate the areas of the surface corresponding to the first set of markings (32, Fig. 3) such that the first set of markings are visible on the surface (as shown in Fig. 3) at a first emission wavelength (i.e., a first color); projecting an electromagnetic radiation on an area of the surface encompassing the first set of markings (32) to render the first set of markings (32) invisible (as shown in Fig. 4; lines 191-201); and 
The method of Harder differs from the claimed method in that Harder teaches the color-changing materials are optically active or photochromic rather than phosphorescent as claimed, and Harder teaches rendering the first set of markings invisible by projecting radiation at a different wavelength (lines 191-194, to deactivate the markings) rather than by the same first exposure wavelength.
With respect to the phosphorescent materials, Van Der Gaag teaches that phosphorescent materials (para. 0004-0008; para. 0012, line 3, “phosphorescent”) are known to be suitable color-changing materials for reversibly marking lines of different colors on athletic surfaces in response to different exposure wavelengths (para. 0019-0021), with the added benefit of increased visibility in low light settings (para. 0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Harder by selecting phosphorescent materials as taught by 
With respect to rendering the first set of markings invisible by radiation at the first exposure wavelength, to solve the problem of rendering a set of markings invisible on a light chargeable surface, Schultheiss teaches (Figs. 1-3) that, after producing a set of markings (i.e., the areas surrounding silhouettes 20, 21) by exposure to a first exposure wavelength (Figs. 1-2), it is known to project an electromagnetic radiation (from light 17) at the same first exposure wavelength on an area of the surface (19) encompassing the set of markings to render the first set of markings invisible (Fig. 3; col. 2, lines 43-50: “If it is desired to erase these silhouette, it is merely necessary to expose the pad, as shown in Figure 3, to light and the silhouettes which have been provided are extinguished inasmuch as the entire surface then becomes activated by the light and will glow in the dark uniformly all over.”) As discussed above in the context of system claim 7, Harder’s system is capable of performing this step, since Harder’s color-changing materials (like that of Schultheiss) are uniformly distributed across the surface and Harder’s light source (like that of Schultheiss) is configured to illuminate the entire surface. Therefore, modifying Harder to use the step taught by Schultheiss to render the first set of markings invisible would be simple and well within the level of ordinary skill in the art. Moreover, the results of the modification would be entirely predictable, because the step taught by Schultheiss would produce the same result when combined with Harder as it would in Schultheiss, namely, the result of rendering the first set of markings invisible. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
	Regarding claim 10, the modified Harder teaches the claimed invention substantially as claimed, as set forth above for claim 9. Harder further teaches the first and second exposure wavelengths are laser light (lines 172-173).
Response to Arguments
Applicant's arguments filed April 9, 2021, have been fully considered but they are not persuasive. 
With respect to the rejection of claims 7 and 9 under 35 USC 112(a), the examiner notes that features relied upon in Applicant’s explanation of how the functional limitations are accomplished were not disclosed in the original specification. Specifically, the original disclosure did not describe the second set of markings resulting from a combination of two phosphorescent materials simultaneously emitting two different colors as described in Applicant’s Remarks, pg. 9, nor is that an inherent feature of the invention as originally disclosed. The proffered explanation appears to depend upon an even distribution of both phosphorescent materials across the court surface, as argued in Applicant’s previously filed 
With respect to the rejection of claim 1 under 35 USC 103, in response to Applicant’s argument that Van Der Gaag fails to disclose the use of two phosphorescent materials excited at two different radiation wavelengths to generate two different sets of markings corresponding to a pattern of radiation being provided to the surface, the examiner maintains that Van Der Gaag clearly teaches two phosphorescent materials excited at two different radiation wavelengths to generate two different sets of markings, as discussed above and in the examiner’s response to similar arguments set forth in the previous Office action, mailed December 11, 2020, see pg. 15-16. With respect to the pattern of radiation, the examiner notes that claim 1 is directed to the playing surface and does not include a mechanism for providing the radiation. The description of how the radiation is provided (i.e., according to a pattern) does not further limit the playing surface itself. (In the 
With respect to claims 7-8, Applicant’s arguments with respect to Aubusson are moot because they do not apply to any of the references relied upon in the current rejections, set forth above in response to Applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /May 5, 2021/